MEMORANDUM DECISION
      Pursuant to Ind. Appellate Rule 65(D),
      this Memorandum Decision shall not be                                     FILED
      regarded as precedent or cited before any                            Dec 11 2018, 10:23 am
      court except for the purpose of establishing
                                                                                CLERK
      the defense of res judicata, collateral                               Indiana Supreme Court
                                                                               Court of Appeals
      estoppel, or the law of the case.                                          and Tax Court




      ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
      Michael Frischkorn                                      Curtis T. Hill, Jr.
      Frischkorn Law LLC                                      Attorney General of Indiana
      Fortville, Indiana
                                                              Henry A. Flores, Jr.
                                                              Deputy Attorney General
                                                              Indianapolis, Indiana


                                                IN THE
          COURT OF APPEALS OF INDIANA

      Crosby Rayne Waller,                                    December 11, 2018
      Appellant/Cross-Appellee-Petitioner,                    Court of Appeals Case No.
                                                              18A-CR-1398
              v.                                              Appeal from the Hamilton
                                                              Superior Court
      State of Indiana,                                       The Honorable William J. Hughes,
      Appellee/Cross-Appellant-Respondent                     Judge
                                                              Trial Court Cause No.
                                                              29D03-1611-F5-8588



      Crone, Judge.


[1]   Crosby Rayne Waller was serving probation after pleading guilty to level 6

      felony battery against a public safety officer. The State alleged, and the trial


      Court of Appeals of Indiana | Memorandum Decision 18A-CR-1398 | December 11, 2018             Page 1 of 2
      court found, that Waller violated his probation by committing new offenses and

      taking illegal drugs. The court revoked his probation and executed the

      remainder of his previously suspended sentence. Waller failed to perfect an

      appeal within thirty days and sought leave to file a belated appeal pursuant to

      Indiana Post-Conviction Rule 2, which the trial court granted. He asserts that

      the trial court abused its discretion in executing the remainder of his previously

      suspended sentence. The State cross-appeals, to which Waller does not

      respond, claiming that the trial court erred in granting Waller leave to file a

      belated appeal and that we must therefore dismiss. Finding the State’s cross-

      appeal issue dispositive, we dismiss. See Dawson v. State, 943 N.E.2d 1281, 1281

      (Ind. 2011) (adopting this Court’s analysis that Post-Conviction Rule 2 does not

      allow belated appeals from orders revoking probation).


[2]   Dismissed.


      Vaidik, C.J., and Mathias, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 18A-CR-1398 | December 11, 2018   Page 2 of 2